          Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 1 of 9 PageID #: 1
A.
                                                                                              FILED
     omim CV20-1399                                                                         IN CLERK S OFFICEI
                                                                                     U.S. DISTRICT COURT E.D.NX

                                                                                     ★ MAR 1 6 2020 ' W
                                                                                     BROOKLYN OFFICE
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                                                                        KOVNER J
           \o o \   io        rcl c> rv
                                                              Complaint for Employment 3lqqj^                MJ.
                                                              Discrimination


       (Write thefull name ofeach plaintiffwho isfiling       Case No.
       this complaint. Ifthe names ofall the plaintiffs       (to hefilled in by the Clerk's Office)
       cannotfit in the space above, please write "see
       attached"JnJhe_space. and ahacffan additioruil         Jury Trial;     □-       -D-No-
       page with thefull list ofnames.)                                       (check one)

           -against-

     0 31 ^"7 Pr-o                   L"V"cA
     ^ Cl-cT                                          Li^CL



       (Write the full name ofeach defendant who is
       being sued. Ifthe names ofall the defendants
       cannotfit in the space above, please write "see                        PRO SE OFFI
       attached" in the space and attach an additional
       page with the full list ofnames.)
     Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 2 of 9 PageID #: 2




I.     The Parties to This Complaint

       A.    The Plamtiff(s)

             Provide the information below for each plaintiffnamed in the complaint. Attach
             additional pages ifneeded.

                     Name'                                      CLf>rcA O\r>
                     Street Address             -V1--V1          S-t Af>-
                     City and County           rj'flckyo^           e li-irS
                     State and Zip Code                            U3->Z-           ^
                     TerepEdhe Number
                     E-mail Address              "ArolotoA ^IOr>         O jI,                   Co m.

        B.    The Defendant(s)

              Provide the information below for each defendant named in the complaint,
              whether the defendant is an individual, a government agency, an organization, or
              a corporation. For an individual defendant,include the person'sjob or title(if
              known). Attach additional pages if needed.
              Defendant No. 1

                     Name                      2>1                           L Tib'                c( youJej
                     Job or Title
                     (ifknown)
                     Street Address

                     City and County
                     State and Zip Code
                     Telephone Number             7/^

                     E-mail Address
                     (if known)

              Defendant No.2

                     Name                    LiSjorii^n^ -'Cj^CoWs j                               oil LLC
                     Job or Title
                     (if known)
                     Street Address
                     City and County                           (Dje'a-/v)X
     Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 3 of 9 PageID #: 3


                       34- 3i> %.l S.+-
                        (_Oo6 Xs Uao( CcJ<^ I
                        /Oe^Wo^ I'^l^ ^neC^VOV^P-^ ^
                            ^^
                      State and Zip Code       NCm) 1^'^—'
                      TelephoneNmnber             1'i—            ^ XOXX^
                      E-mail Address         _ 5l jr^l4^ (S
                      (if known)

       C.     Place of Employment
              TTie address at which I sought employment or was employed by the defendant(s)
              is:


                       Name                   _>7^?-7                      iM
                       Stteit Address                       -yf       -j        — -- -
                       City and County        _-rfAc^to^                                   "
                       State and Zip Code _ ^lp<^
                       Telephone Number       _     -1,/                               ^3 9-^^3

n.      Basis for Jurisdiction
        TOs action is brought for discrimination in employment pursuantto (chec^ all that
        apply):

                  □     Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                        to 2000e-17 (race, color, gender, religion, national ongin).
                        (Note- In order to bring suit in federal district court under Title VU. you
                        mustfirst obtain a Notice ofRight to Sue letter f-om the Equal
                        Employment Opportunity Commission.)
                  g^-^'-j^pTyiscfiminado'h'inE                                codified, 29 U.S.C.
                        §§ 621 to 634.
                        (Note: In order to bring suit in federal district court under the Age
                        Discrimination in Employment Act, you must first file a charge wit
                        Equal Employment Opportunity Commission.)
                  q/ Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                        to I2II7.

                        (Note: In order to bring suit in federal district court under the Americans
                        with Disabilities Act, you mustfirst obtain a Notice ofRight to Sue letter
                        from the Equal Employment Opportunity Commission.)
      Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 4 of 9 PageID #: 4




               □      other federal law (specify the federal law):

               □      Relevant state law (specify, if known):

               □      Relevant city or county law (specify, if known):


in.     statement of Claim
        Write a short and plain statement of the claim. Do not make legal arguments. State as
- - bneflyarpossihle the facts showing that-eaeh-plaintiff is-eatitled-to-the riamages_or other,
    relief sought. State how each defendant was involved and what each defendant did that
            the plaintiff harm or violated the plaintiffs rights, including the dates and places
        of that involvement or conduct. If more than one claim is asserted, number each claim
        and write a short and plain stateihent of each claim in a separate paragraph. Attach
        additional pages if needed.

        A.     The discriminatory conduct of which I complain in this action mcludes (check all
               that apply):

                               Failure to hire me.
                               Termination of my employment.
                       □       Failure to promote me.
                               Failure to accommodate my disability.
                       □       Unequal terms and conditions of my employment.
                               Retaliation.
                       O'^'^'Offier acts (specify):                             . a<^pirail(fn.
                       (Note: Only those grounds raised in the charge filed with the Equal
                       Employment Opportunity Commission can be considered by the federal
                       district court under the federal employment discrimination statutes.)

         B.     It is my best recoUection that the alleged discriminatory acts occurred on date{s)
Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 5 of 9 PageID #: 5




  c.        I believe that defendant(s)(check one):
                             is/are still committing these acts against me.
                    □         is/are not still committing these acts against me.

  D.        Defendants) discriminated against me based on my (check all that apply and
            explain):

                    □         race _

                    □            color

                    □            gender/sex
                    □            religion _
                    □
                    □            national origin                     ^
                    0/ age.
                       age. Myyearofbirthis.fcjo±J^.
                            my ycm ux                (Give^your year of birth
                                 only- ifyou ore asserting a claim of
                                                                   ^-fj^rro rlit!ryimination.)
                                                                       age discrimination.)
                                 disability or perceived disability (specify disability)


   E.        The facts of my case are as follows. Attach additional pages if needed.
              f             c.                                                              o//Ae-
                                                       Tie^tJor,<ror.
             "17/          / ^ ' y>/>.                         f^            f<'P   rf     rj -fo T>i e
                                                  /it/fj nn (? <3l r/?<yr           k air f-0 y—c[£^


        ^                                     -V ' -        T/ ■/ f., 4A ^ k^^kfvJ^rrJL^Ur^Cei
                                                                     'T'u/af                     CX       If'e I
                                                       A/
                                                                                                               j
            pl,.^                                                    pyanJod^^Pc.i-{onJV^i'y^^C>-
                  III                    ./        I -*-       •             t 1 ACJ.i%^inv D/rAb''^


              (Note- As additional support for the facts ofyour claim, you may attach to thu
              complaint a copy ofyour charge filed with the Equal Employment Opportmity
              Commission, or the charge filed with the relevant state or city human rights
              division.)
      Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 6 of 9 PageID #: 6




IV. Exhaustion ofFederal Administrative Remedies
       A. It is my best recollection that I filed a charge with the Equal Eniployment
               Opportunity Commission or my Equal Employment Opportumty counse or
              regarding the defendant's alleged discriminatory conduct on (date)

       B.      The Equal Employment Opportunity Commission(check one).
                        □      has not issued a Notice of Right to Sue letter.
                        i2^ issued a Notice of Right to Sue letter, which I received on (date)
                               (Note: Attach a copy of the Notice ofRight to Sue letter from the
                               Equal Employment Opportunity Commission to this complaint.)
        C.        Only Utigants alleging age discrimination must answer this question.
                  Since filing my charge of age discrimination with the Equal Employment
                  Opportunity Commission regarding the defendant's alleged discnmmatory
                  conduct (check one):

                                60 days or more have elapsed.
                         □      less than 60 days have elapsed.

 V.      Relief

         state briefly and precisely what damages or other relief the plaintiff asfa the court to

         claimed for the acts alleged and the basis for these amounts. Include any
         exemplary damages claimed, the amounts, and the reasons you claim you are entitled
         actual or punitive money damages.
      Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 7 of 9 PageID #: 7




VI.    Certification and Closing

       Under Federal Rule of Civil Procedure 11,by signing below,I certify to the best ofmy
       knowledge,information, and beliefthat this complaint;(1)is not bemg presented for^
       improper purpose,such as to harass,cause unnecessary delay, or needlessly mcre^e e
       cost of Mgation;(2)is supported by existing law or by a nonfiivolous argumentfor
        extending, modifying, or reversing existing law;(3)the factual contenhons ave
        evidentiary support or,if specifically so identified, will likely have evidenfia^ support
        after a reasonable opportunity for further investigation or discovery; and(4)the
        complaint otherwise complies with the requirements ofRule 11.
—              j'or"Parties'Without an-Attorney

               I agree to provide the Clerk's OfiBce with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
                address on file with the Clerk's OfiBce may result in the dismissal of my case.
                Date ofsigning: < '^ 10        20^-
                Signature ofPlaintiff
                Printed Name ofPlaintiff
        Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 8 of 9 PageID #: 8
EEO&Fcnniei-A(11/16)                     U.S. Equal Employment OppoRTUNmr Commission

                                                        Notice of Right to Sue
                                                         (Conciliation Failure)
To:    Dionlsio Cardona                                                       From:     New York District Office
       37-27 86th St Apt 1-0                                                            33 Whitehall Street
       Jackson Heights, NY 11372                                                        5th Floor
                                                                                        NewYork, NY 10004




       □         On behalf of person(s) aggrieved whose IdenOty is
                 CONHDENTIAL (29 CFR §1601.7(0))

EEOC Charge No.                       EEOC Representative                                                          Telephone No.

                                      Jullssa Soriano,
 846-2019-12923                       investigator                                                                 (929) 508-5304

TO THE PERSON AGGRIEVED:

This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause tp! relieve
that violations of the statute(s) occurred with respect to some or all of the matters alleged In the charge but could not d talp a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that it will not bri)^ 3 swt
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that tlj b EEOC
is certifying that the Respondent is in compliance with the law, or that the EEOC vwll not sue the Respondent later or in ervene
later in your lawsuit if you decide to sue on your own behalf.

                                                       - NOTICE OF SUIT RIGHTS -
                                                   (See the adatlonai information attached to this fmm.)

Title Vli, the Americans with Disabilities Act, the Genetic Information Nondiscrlmination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state^urL Sl[)ur
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge ^                          be
lost, ^he time limit for filing suit based on a claim under state law may be different.)
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for wliifui violations) of                le
                                                                                                                                         rears)
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3
before you file suit may not be collectible.

If you file suiL based on this charge, please send a copy of your court complaint to this office.
                                                            On behalf of the Commission




 Enclosure5(s)                                               Judy A. Keenan,
                                                                                                                   ihlam (Data Mailed^
                                           Deputy Director and Acting District Director
 cc:

        William Cusack
        Attorney at Law
        Wilson Elaer Moskowitz Edelman & Dicker LLP
        150 E 42nd Street
        New York, NY 10017
             Case 1:20-cv-01399-RPK-LB Document 1 Filed 03/16/20 Page 9 of 9 PageID #: 9
Gmail - Re: Notice of Right to Sue Document
                                                   hiips://mail.google.com/mail/u/l?ik=a2adf4cead&vic\yrpt&,search»




                Gmail                                                  Dionisio Cardona <cardonadionisio1@gmall.cohi>


        Re: Notice of Right to Sue Document
        2 messages

        JULISSA SORIANO <JULISSA.SORIANO@eeoc.gov>                                           Wed, Feb 19. 2020 at 12:0£
        To: Dionisio Cardona <cardonadlonlsio1958@gmail.com>, Dionisio Cardona <cardonadionisio1@gmail.com>

          Good afternoon Mr. Cardona,




          Attached is your Notice of Right to Sue document. This is the document you will need to bring to Federal Court,



          Regards.

          Jullssa Soriano

          Federal Investigator

          U.S. Equal Employment Opportunity Commission

          New York District Office

          33 Whitehall Street

          New York NY 1QQQ4

          Tel:(929) 506-5304

          JULISSA.SORIANO@EEOC.GOV




               NRTS Cardona.pdf
           ^ 218K"'


        Dionisio Cardona <cardonadionisio1@gmail.com>                                          Wed, Feb 19, 2020 at 4:45 PM
        Draft To: JULISSA SORIANO <JULISSA.SORIANO@eeoc.gov>
        Cc; Dionisio Cardona <cardonadionisio1958@gmail.com>




                                                                                                                     3/9/2(^20,4:57 PM
